            Case 1:20-cv-00308-SPB Document 1 Filed 10/23/20 Page 1 of 19




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA

MARYANNE CHAFFEE,                                                  1:20-cv-308
                                                  Civil Action No. ____________________
CHERYL A. DOUGHERTY,
DONNA J. MILLER and
TIMOTHY J. MILLER,

                       Plaintiffs,

       v.

RESCARE, INC.,

                       Defendant.                 JURY TRIAL DEMANDED


                                        COMPLAINT

       Plaintiffs, Maryanne Chaffee, Cheryl A. Dougherty, Donna J. Miller and Timothy J.

Miller, by undersigned counsel, file this Complaint and in support allege the following.

                                       I. Jurisdiction

       1.       The jurisdiction of this Court is invoked pursuant to the Age Discrimination

in Employment Act, 29 U.S.C. §626(c)(1) (“ADEA”), the Americans with Disabilities Act,

42 U.S.C. § 12101 (“ADA”) and 28 U.S.C. §§1331 and 1343(a)(4) and this Court’s

supplemental jurisdiction pursuant to 28 U.S.C. §1367.

                                          II. Venue

       2.       Venue is proper in the Western District of Pennsylvania, in that this action

arises out of events that occurred in a variety of counties in the Western District.

                                III. Administrative Remedies

       3.       Plaintiffs have satisfied all procedural and administrative requirements set

forth in 29 U.S.C. §626 in that:

                a.     On August 15, 2017, Chaffee filed a timely charge with
Case 1:20-cv-00308-SPB Document 1 Filed 10/23/20 Page 2 of 19




         the EEOC alleging age discrimination and dual filed a
         timely Complaint of Discrimination with the
         Pennsylvania Human Relations Commission (PHRC)
         alleging age discrimination.

    b.   The EEOC issued a Determination finding that
         Defendant violated Chaffee’s rights to be free from age
         discrimination. (See Determination issued to Chaffee,
         attached as Exhibit 1).

    c.   Chaffee received a Notification of Dismissal from the
         EEOC dated August 21, 2020, filed this case more than
         60 days after filing of the EEOC charge, within 90 days
         of receipt of the Notification of Dismissal and more than
         one year after filing her PHRC complaint.

    d.   On August 15, 2017, Dougherty filed a timely charge
         with the EEOC alleging age discrimination and dual
         filed a timely Complaint of Discrimination with the
         Pennsylvania Human Relations Commission (PHRC)
         alleging age discrimination.

    e.   The EEOC issued a Determination finding that
         Defendant violated Dougherty’s rights to be free from
         age and disability discrimination. (See Determination
         issued to Dougherty, attached as Exhibit 2).

    f.   Dougherty received a Notification of Dismissal from the
         EEOC dated August 5, 2020, filed this case more than
         60 days after filing of the EEOC charge, within 90 days
         of receipt of the Notification of Dismissal and more than
         one year after filing her PHRC complaint.

    g.   On August 15, 2017, D. Miller filed a timely charge with
         the EEOC alleging age discrimination and dual filed a
         timely Complaint of Discrimination with the
         Pennsylvania Human Relations Commission (PHRC)
         alleging age discrimination.

    h.   The EEOC issued a Determination finding that
         Defendant violated D. Miller’s rights to be free from age
         discrimination. (See Determination issued to D. Miller,
         attached as Exhibit 3).

    i.   D. Miller received a Notification of Dismissal from the
         EEOC dated August 5, 2020, filed this case more than

                                 2
           Case 1:20-cv-00308-SPB Document 1 Filed 10/23/20 Page 3 of 19




                     60 days after filing of the EEOC charge, within 90 days
                     of receipt of the Notification of Dismissal and more than
                     one year after filing her PHRC complaint.

               j.    On August 15, 2017, T. Miller filed a timely charge with
                     the EEOC alleging age discrimination and dual filed a
                     timely Complaint of Discrimination with the
                     Pennsylvania Human Relations Commission (PHRC)
                     alleging age discrimination.

               k.    The EEOC issued a Determination finding that
                     Defendant violated T. Miller’s rights to be free from age
                     and disability discrimination.      (See Determination
                     issued to T. Miller, attached as Exhibit 4).

               l.    T. Miller received a Notification of Dismissal from the
                     EEOC dated July 29, 2020, filed this case more than
                     60 days after filing of the EEOC charge, within 90 days
                     of receipt of the Notification of Dismissal and more than
                     one year after filing his PHRC complaint.

                                        V. Parties

      4.       Chaffee is an adult individual who resides in Erie County, Pennsylvania.

      5.       Dougherty is an adult individual who resides in Erie County, Pennsylvania.

      6.       D. Miller is an adult individual who resides in Crawford County,

Pennsylvania.

      7.       T. Miller is an adult individual who resides in Erie County, Pennsylvania.

      8.       Defendant, ResCare, Inc., has its principal place of business at 805 N.

Whittington Parkway, Suite 400, Louisville, KY 40222.

      9.       At all times relevant hereto, Defendant is and was an employer within the

meaning of the ADEA, 29 U.S.C. §630(b), in that it is engaged in an industry affecting

interstate commerce and employs more than 20 employees.

      10.      At all times relevant hereto, Defendant is and was an employer within the

meaning of the ADA, 42 U.S.C. §12111 and (5)(A), in that it is engaged in an industry

                                             3
          Case 1:20-cv-00308-SPB Document 1 Filed 10/23/20 Page 4 of 19




affecting interstate commerce and employs more than 15 employees for each working

day in each of 20 or more calendar weeks in the current and/or preceding year.

         11.   At all times relevant hereto, Defendant acted or failed to act by and through

its duly authorized agents, servants and employees, who conducted themselves within

the scope and course of their employment.

                                         V. Facts

         Chaffee

         12.   Chaffee applied for the position of Center Manager – Erie on June 14, 2017

at the age of 60.

         13.   Chaffee was qualified for the position of Center Manager – Erie because of

her twelve years of experience in Workforce programming during which she performed

duties and a Case Manager, Supervisor and the last two years as a Program Manager

for the last three predecessors of Defendant, Erie School District, Venango Training and

Development Center and Greater Erie Community Action Committee.

         14.   Despite Chaffee’s qualifications, Defendant hired a significantly younger

individual who was less qualified and had no Program or Center Manager experience.

         15.   Defendant did not provide Chaffee with any reason for denying Chaffee the

Center Manager – Erie position.

         Dougherty

         16.   Dougherty applied for the positions of Talent Development Specialist,

Talent Engagement Specialist and Talent Engagement Facilitator in June 2017 at the age

of 59.

         17.   Dougherty is disabled, has a record of a disability and/or is perceived as



                                             4
         Case 1:20-cv-00308-SPB Document 1 Filed 10/23/20 Page 5 of 19




disabled due to her having permanent nerve damage in her lower spine necessitating the

use of a cane and/or walker.

       18.    Dougherty was qualified for the positions of Talent Development Specialist,

Talent Engagement Specialist and Talent Engagement Facilitator because of her prior

twelve years of work experience in Workforce Development with three of Defendant’s

predecessors, Partners for Performance, Venango Training and Development Center and

Greater Erie Community Action Committee.

       19.    Despite Dougherty’s qualifications, Defendant hired approximately 17

individuals, most of whom were significantly younger individuals who were less qualified

with no known disabilities, for the position of Talent Development Specialist.

       20.    Despite Dougherty’s qualifications, Defendant hired approximately 8

individuals, most of whom were significantly younger individuals who were less qualified

with no known disabilities, for the position of Talent Engagement Specialist.

       21.    Despite Dougherty’s qualifications, Defendant hired approximately 5

individuals, all of whom were significantly younger individuals who were less qualified with

no known disabilities, for the position of Talent Engagement Facilitator

       22.    Defendant did not provide Dougherty with any reason for denying her the

Talent Development Specialist, Talent Engagement Specialist and Talent Engagement

Facilitator positions.

       D. Miller

       23.    D. Miller applied for the positions of Talent Development Specialist and

Talent/Youth Development Specialist on June 12, 2017 at the age of 54.

       24.    D. Miller was qualified for the positions of Talent Development Specialist



                                             5
         Case 1:20-cv-00308-SPB Document 1 Filed 10/23/20 Page 6 of 19




and Talent/Youth Development Specialist because of her two years of experience as a

Career Services Counselor with two of Defendant’s predecessors, Venango Training and

Development Center and Greater Erie Community Action Committee.

       25.    Despite D. Miller’s qualifications, Defendant hired approximately 5

individuals, most of whom were significantly younger and less qualified, for the position

of Talent Development Specialist.

       26.    Despite D. Miller’s qualifications, Defendant hired approximately 16

individuals, most of whom were significantly younger and less qualified, for the position

of Talent/Youth Development Specialist.

       27.    Defendant did not provide D. Miller with any reason for denying her the

Talent Development Specialist or the Talent/Youth Development Specialist positions.

       T. Miller

       28.    T. Miller applied for the positions of Talent Engagement Specialist, Talent

Engagement Facilitator, Talent Development Specialist and Talent Development

Facilitator in June 2017 at the age of 62.

       29.    T. Miller is disabled, has a record of a disability and/or is perceived as

disabled due to his having shoulder and back impairments.

       30.    T. Miller was qualified for the positions of Talent Engagement Specialist,

Talent Engagement Facilitator, Talent Development Specialist and Talent Development

Facilitator because of his past work experience in a variety of careers such as police

officer, deputy sheriff, transportation supervisor, plant technician, restaurant manager,

substance abuse counselor, juvenile probation officer, correctional transport officer,

correctional probation officer, safety investigator and teacher, in addition to his five years



                                              6
         Case 1:20-cv-00308-SPB Document 1 Filed 10/23/20 Page 7 of 19




of experience as an Outreach Case Manager and Security Greeter with two of

Defendant’s predecessors, Greater Erie Community Action Committee and Partners for

Performance.

       31.    Defendant did not grant T. Miller an interview.

       32.    Despite T. Miller’s qualifications, Defendant hired approximately 8

individuals, most of whom were significantly younger and less qualified with no known

disabilities, for the position of Talent Engagement Specialist.

       33.    Despite T. Miller’s qualifications, Defendant hired approximately 5

significantly younger individuals who were less qualified with no known disabilities, for the

position of Talent Engagement Facilitator.

       34.    Despite T. Miller’s qualifications, Defendant hired approximately 5

significantly individuals who were less qualified with no known disabilities, for the position

of Talent Development Specialist.

       35.    Despite T. Miller’s qualifications, Defendant hired approximately 16

significantly younger individuals who were less qualified with no known disabilities, for the

position of Talent Development Facilitator.

       36.    Defendant did not provide T. Miller with any reason for denying him the

Talent Engagement Specialist, Talent Engagement Facilitator, Talent Development

Specialist and Talent Development Facilitator positions.

                                    Count I – ADEA
                                 Chaffee v. ResCare, Inc.

       37.    Plaintiffs incorporate paragraphs 1 through 36 as though the same had

been fully set forth at length herein.

       38.    Defendant failed to hire Chaffee because of her age, in violation of the Age

                                              7
         Case 1:20-cv-00308-SPB Document 1 Filed 10/23/20 Page 8 of 19




Discrimination in Employment Act, 29 U.S.C. §623(a)(1).

       39.    Defendant’s violation of the ADEA was willful.

       WHEREFORE, Chaffee demands judgment as follows:

              a.     That Defendant be ordered to reinstate Plaintiff into a
                     suitable position, together with all benefits incident
                     thereto, including, but not limited to wages, benefits,
                     training and seniority;

              b.     That Defendant be required to compensate Plaintiff for
                     the full value of wages, she would have received had it
                     not been for Defendant’s illegal treatment of Plaintiff,
                     with interest until the date Plaintiff is offered
                     employment into a position substantially equivalent to
                     the ones which Plaintiff was denied;

              c.     That Defendant be required to provide Plaintiff with
                     front pay;

              d.     That Defendant be required to compensate Plaintiff for
                     lost benefits, including profit sharing and/or pension
                     benefits until Plaintiff’s normal retirement date;

              e.     That a final judgment in favor of Plaintiff and against
                     Defendant be entered for liquidated damages in an
                     amount equal to the amount of wages due and owing
                     Plaintiff as provided by 29 U.S.C. §626(b) and 216(b);

              f.     That Defendant be enjoined from discriminating
                     against Plaintiff in any manner that violates the ADEA;

              g.     That Plaintiff be awarded against Defendant the costs
                     and expenses of this litigation and a reasonable
                     attorney fee; and

              h.     That Plaintiff be granted such further legal and
                     equitable relief as the Court may deem just and proper.

                                   Count II – ADEA
                               Dougherty v. ResCare, Inc.

       40.    Plaintiffs incorporate paragraphs 1 through 39 as though the same had

been fully set forth at length herein.

                                            8
        Case 1:20-cv-00308-SPB Document 1 Filed 10/23/20 Page 9 of 19




      41.    Defendant failed to hire Dougherty because of her age, in violation of the

Age Discrimination in Employment Act, 29 U.S.C. §623(a)(1).

      42.    Defendant’s violation of the ADEA was willful.

      WHEREFORE, Dougherty demands judgment as follows:

             a.    That Defendant be ordered to reinstate Plaintiff into a
                   suitable position, together with all benefits incident
                   thereto, including, but not limited to wages, benefits,
                   training and seniority;

             b.    That Defendant be required to compensate Plaintiff for
                   the full value of wages, she would have received had it
                   not been for Defendant’s illegal treatment of Plaintiff,
                   with interest until the date Plaintiff is offered
                   employment into a position substantially equivalent to
                   the ones which Plaintiff was denied;

             c.    That Defendant be required to provide Plaintiff with
                   front pay;

             d.    That Defendant be required to compensate Plaintiff for
                   lost benefits, including profit sharing and/or pension
                   benefits until Plaintiff’s normal retirement date;

             e.    That a final judgment in favor of Plaintiff and against
                   Defendant be entered for liquidated damages in an
                   amount equal to the amount of wages due and owing
                   Plaintiff as provided by 29 U.S.C. §626(b) and 216(b);

             f.    That Defendant be enjoined from discriminating
                   against Plaintiff in any manner that violates the ADEA;

             g.    That Plaintiff be awarded against Defendant the costs
                   and expenses of this litigation and a reasonable
                   attorney fee; and

             h.    That Plaintiff be granted such further legal and
                   equitable relief as the Court may deem just and proper.

                                  Count III – ADEA
                              D. Miller v. ResCare, Inc.

      43.    Plaintiffs incorporate paragraphs 1 through 42 as though the same had

                                           9
        Case 1:20-cv-00308-SPB Document 1 Filed 10/23/20 Page 10 of 19




been fully set forth at length herein.

       44.    Defendant failed to hire D. Miller because of her age, in violation of the Age

Discrimination in Employment Act, 29 U.S.C. §623(a)(1).

       45.    Defendant’s violation of the ADEA was willful.

       WHEREFORE, D. Miller demands judgment as follows:

              a.     That Defendant be ordered to reinstate Plaintiff into a
                     suitable position, together with all benefits incident
                     thereto, including, but not limited to wages, benefits,
                     training and seniority;

              b.     That Defendant be required to compensate Plaintiff for
                     the full value of wages, she would have received had it
                     not been for Defendant’s illegal treatment of Plaintiff,
                     with interest until the date Plaintiff is offered
                     employment into a position substantially equivalent to
                     the ones which Plaintiff was denied;

              c.     That Defendant be required to provide Plaintiff with
                     front pay;

              d.     That Defendant be required to compensate Plaintiff for
                     lost benefits, including profit sharing and/or pension
                     benefits until Plaintiff’s normal retirement date;

              e.     That a final judgment in favor of Plaintiff and against
                     Defendant be entered for liquidated damages in an
                     amount equal to the amount of wages due and owing
                     Plaintiff as provided by 29 U.S.C. §626(b) and 216(b);

              f.     That Defendant be enjoined from discriminating
                     against Plaintiff in any manner that violates the ADEA;

              g.     That Plaintiff be awarded against Defendant the costs
                     and expenses of this litigation and a reasonable
                     attorney fee; and

              h.     That Plaintiff be granted such further legal and
                     equitable relief as the Court may deem just and proper.




                                            10
        Case 1:20-cv-00308-SPB Document 1 Filed 10/23/20 Page 11 of 19




                                     Count IV – ADEA
                                 T. Miller v. ResCare, Inc.

       46.    Plaintiffs incorporate paragraphs 1 through 45 as though the same had

been fully set forth at length herein.

       47.    Defendant failed to hire T. Miller because of his age, in violation of the Age

Discrimination in Employment Act, 29 U.S.C. §623(a)(1).

       48.    Defendant’s violation of the ADEA was willful.

       WHEREFORE, T. Miller demands judgment as follows:

              a.     That Defendant be ordered to reinstate Plaintiff into a
                     suitable position, together with all benefits incident
                     thereto, including, but not limited to wages, benefits,
                     training and seniority;

              b.     That Defendant be required to compensate Plaintiff for
                     the full value of wages, he would have received had it
                     not been for Defendant’s illegal treatment of Plaintiff,
                     with interest until the date Plaintiff is offered
                     employment into a position substantially equivalent to
                     the ones which Plaintiff was denied;

              c.     That Defendant be required to provide Plaintiff with
                     front pay;

              d.     That Defendant be required to compensate Plaintiff for
                     lost benefits, including profit sharing and/or pension
                     benefits until Plaintiff’s normal retirement date;

              e.     That a final judgment in favor of Plaintiff and against
                     Defendant be entered for liquidated damages in an
                     amount equal to the amount of wages due and owing
                     Plaintiff as provided by 29 U.S.C. §626(b) and 216(b);

              f.     That Defendant be enjoined from discriminating
                     against Plaintiff in any manner that violates the ADEA;

              g.     That Plaintiff be awarded against Defendant the costs
                     and expenses of this litigation and a reasonable
                     attorney fee; and



                                            11
        Case 1:20-cv-00308-SPB Document 1 Filed 10/23/20 Page 12 of 19




              h.     That Plaintiff be granted such further legal and
                     equitable relief as the Court may deem just and proper.

                                   Count V – ADA
                               Dougherty v. ResCare, Inc.

       49.    Plaintiffs incorporate paragraphs 1 through 48 as though the same had

been fully set forth at length herein.

       50.    Dougherty is a qualified individual with a disability within the meaning of the

ADA.

       51.    Defendant failed to hire Dougherty because of her disability, record of

disability and/or perceived disability in violation of Section 102(a) of the ADA, 42 U.S.C.

§12112(a).

       52.    Defendant’s failure to hire Dougherty because of her disability, record of

disability and/or perceived disability was undertaken with reckless indifference to

Dougherty’s federally protected right to be employed without regard for her disability.

       53.    As a direct result of Defendant’s discriminatory actions in violation of the

ADA, Dougherty has lost wages and other economic benefits, in addition to suffering

extreme emotional distress, depression, and like conditions.

       WHEREFORE, Dougherty requests the following:

              a.     That the Court enter a judgment declaring Defendant’s
                     actions to be unlawful and in violation of the Americans
                     with Disabilities Act;

              b.     That Defendants be ordered to reinstate Plaintiff and
                     provide Plaintiff accumulated seniority, fringe benefits
                     and all other rights;

              c.     That Defendants be required to compensate Plaintiff
                     for the full value of wages Plaintiff would have received
                     had it not been for Defendant’s illegal treatment of
                     Plaintiff, with interest from the date of discrimination, in

                                             12
        Case 1:20-cv-00308-SPB Document 1 Filed 10/23/20 Page 13 of 19




                     addition to reimbursement for lost pension, social
                     security, experience, training opportunities and other
                     benefits;

              d.     That the Court award Plaintiff compensatory damages
                     as a result of Defendants’ violations of the Americans
                     with Disabilities Act;

              e.     That the Court award Plaintiff punitive damages as a
                     result of Defendants’ violations of the Americans with
                     Disabilities Act;

              f.     That Defendants be enjoined from discriminating
                     against Plaintiff in any manner that violates the
                     Americans with Disabilities Act;

              g.     That Plaintiff be awarded against Defendants the costs
                     and expenses of this litigation and a reasonable
                     attorney fee; and

              h.     That the Court grant Plaintiff additional relief as may be
                     just and proper.

                                     Count VI – ADA
                                 T. Miller v. ResCare, Inc.

       54.    Plaintiffs incorporate paragraphs 1 through 53 as though the same had

been fully set forth at length herein.

       55.    T. Miller is a qualified individual with a disability within the meaning of the

ADA.

       56.    Defendant failed to hire T. Miller because of his disability, record of disability

and/or perceived disability in violation of Section 102(a) of the ADA, 42 U.S.C. §12112(a).

       57.    Defendant’s failure to hire T. Miler because of his disability, record of

disability and/or perceived disability was undertaken with reckless indifference to

Dougherty’s federally protected right to be employed without regard for his disability.

       58.    As a direct result of Defendant’s discriminatory actions in violation of the



                                              13
        Case 1:20-cv-00308-SPB Document 1 Filed 10/23/20 Page 14 of 19




ADA, T. Miller has lost wages and other economic benefits, in addition to suffering

extreme emotional distress, depression, and like conditions.

      WHEREFORE, T. Miller requests the following:

             a.     That the Court enter a judgment declaring Defendant’s
                    actions to be unlawful and in violation of the Americans
                    with Disabilities Act;

             b.     That Defendants be ordered to reinstate Plaintiff and
                    provide Plaintiff accumulated seniority, fringe benefits
                    and all other rights;

             c.     That Defendants be required to compensate Plaintiff
                    for the full value of wages Plaintiff would have received
                    had it not been for Defendant’s illegal treatment of
                    Plaintiff, with interest from the date of discrimination, in
                    addition to reimbursement for lost pension, social
                    security, experience, training opportunities and other
                    benefits;

             d.     That the Court award Plaintiff compensatory damages
                    as a result of Defendants’ violations of the Americans
                    with Disabilities Act;

             e.     That the Court award Plaintiff punitive damages as a
                    result of Defendants’ violations of the Americans with
                    Disabilities Act;

             g.     That Defendants be enjoined from discriminating
                    against Plaintiff in any manner that violates the
                    Americans with Disabilities Act;

             g.     That Plaintiff be awarded against Defendants the costs
                    and expenses of this litigation and a reasonable
                    attorney fee; and

             h.     That the Court grant Plaintiff additional relief as may be
                    just and proper.

                                 Count VII – PHRA
                               Chaffee v. ResCare, Inc.

      59.    Plaintiffs incorporate paragraphs 1 through 58 as though the same had



                                            14
        Case 1:20-cv-00308-SPB Document 1 Filed 10/23/20 Page 15 of 19




been fully set forth at length herein.

       60.    Defendant’s failure to hire Chaffee was in violation of the PHRA, 43 Pa.

Conns. Stat.Ann. § 955(a) et seq.

       61.    As a direct result of Defendant’s discriminatory actions in violation of the

PHRA, Chaffee has lost wages and other economic benefits, in addition to suffering

extreme emotional distress, depression, and like conditions.

       WHEREFORE, Chaffee demands judgment as follows:

              a.     That Defendant be ordered to reinstate Plaintiff into a
                     suitable position, together with all benefits incident
                     thereto, including, but not limited to wages, benefits,
                     training and seniority;

              b.     That Defendant be required to compensate Plaintiff for
                     the full value of wages, he would have received had it
                     not been for Defendant’s illegal treatment of Plaintiff,
                     with interest until the date Plaintiff is offered
                     employment into a position substantially equivalent to
                     the ones which Plaintiff was denied;

              c.     That Defendant be required to provide Plaintiff with
                     front pay;

              d.     That Defendant be required to compensate Plaintiff for
                     lost benefits, including profit sharing and/or pension
                     benefits until Plaintiff’s normal retirement date;

              e.     That the Court award Plaintiff compensatory damages
                     as a result of Defendant’s violations of the
                     Pennsylvania Human Relations Act;

              f.     That Defendant be enjoined from discriminating
                     against Plaintiff in any manner that violates the PHRA;

              g.     That Plaintiff be awarded against Defendant the costs
                     and expenses of this litigation and a reasonable
                     attorney fee; and

              h.     That Plaintiff be granted such further legal and
                     equitable relief as the Court may deem just and proper.

                                            15
        Case 1:20-cv-00308-SPB Document 1 Filed 10/23/20 Page 16 of 19




                                  Count VIII – PHRA
                               Dougherty v. ResCare, Inc.

       62.    Plaintiffs incorporate paragraphs 1 through 61 as though the same had

been fully set forth at length herein.

       63.    Defendant’s failure to hire Dougherty was in violation of the PHRA, 43 Pa.

Conns. Stat.Ann. § 955(a) et seq.

       64.    As a direct result of Defendant’s discriminatory actions in violation of the

PHRA, Dougherty has lost wages and other economic benefits, in addition to suffering

extreme emotional distress, depression, and like conditions.

       WHEREFORE, Dougherty demands judgment as follows:

              a.     That Defendant be ordered to reinstate Plaintiff into a
                     suitable position, together with all benefits incident
                     thereto, including, but not limited to wages, benefits,
                     training and seniority;

              b.     That Defendant be required to compensate Plaintiff for
                     the full value of wages, he would have received had it
                     not been for Defendant’s illegal treatment of Plaintiff,
                     with interest until the date Plaintiff is offered
                     employment into a position substantially equivalent to
                     the ones which Plaintiff was denied;

              c.     That Defendant be required to provide Plaintiff with
                     front pay;

              d.     That Defendant be required to compensate Plaintiff for
                     lost benefits, including profit sharing and/or pension
                     benefits until Plaintiff’s normal retirement date;

              e.     That the Court award Plaintiff compensatory damages
                     as a result of Defendant’s violations of the
                     Pennsylvania Human Relations Act;

              f.     That Defendant be enjoined from discriminating
                     against Plaintiff in any manner that violates the PHRA;




                                            16
        Case 1:20-cv-00308-SPB Document 1 Filed 10/23/20 Page 17 of 19




              g.     That Plaintiff be awarded against Defendant the costs
                     and expenses of this litigation and a reasonable
                     attorney fee; and

              h.     That Plaintiff be granted such further legal and
                     equitable relief as the Court may deem just and proper.

                                     Count IX – PHRA
                                 D. Miller v. ResCare, Inc.

       65.    Plaintiffs incorporate paragraphs 1 through 64 as though the same had

been fully set forth at length herein.

       66.    Defendant’s failure to hire D. Miller was in violation of the PHRA, 43 Pa.

Conns. Stat.Ann. § 955(a) et seq.

       67.    As a direct result of Defendant’s discriminatory actions in violation of the

PHRA, D. Miller has lost wages and other economic benefits, in addition to suffering

extreme emotional distress, depression, and like conditions.

       WHEREFORE, D. Miller demands judgment as follows:

              a.     That Defendant be ordered to reinstate Plaintiff into a
                     suitable position, together with all benefits incident
                     thereto, including, but not limited to wages, benefits,
                     training and seniority;

              b.     That Defendant be required to compensate Plaintiff for
                     the full value of wages, he would have received had it
                     not been for Defendant’s illegal treatment of Plaintiff,
                     with interest until the date Plaintiff is offered
                     employment into a position substantially equivalent to
                     the ones which Plaintiff was denied;

              c.     That Defendant be required to provide Plaintiff with
                     front pay;

              d.     That Defendant be required to compensate Plaintiff for
                     lost benefits, including profit sharing and/or pension
                     benefits until Plaintiff’s normal retirement date;




                                            17
        Case 1:20-cv-00308-SPB Document 1 Filed 10/23/20 Page 18 of 19




              e.     That the Court award Plaintiff compensatory damages
                     as a result of Defendant’s violations of the
                     Pennsylvania Human Relations Act;

              f.     That Defendant be enjoined from discriminating
                     against Plaintiff in any manner that violates the PHRA;

              g.     That Plaintiff be awarded against Defendant the costs
                     and expenses of this litigation and a reasonable
                     attorney fee; and

              h.     That Plaintiff be granted such further legal and
                     equitable relief as the Court may deem just and proper.

                                     Count X – PHRA
                                 T. Miller v. ResCare, Inc.

       68.    Plaintiffs incorporate paragraphs 1 through 67 as though the same had

been fully set forth at length herein.

       69.    Defendant’s failure to hire T. Miller was in violation of the PHRA, 43 Pa.

Conns. Stat.Ann. § 955(a) et seq.

       70.    As a direct result of Defendant’s discriminatory actions in violation of the

PHRA, T. Miller has lost wages and other economic benefits, in addition to suffering

extreme emotional distress, depression, and like conditions.

       WHEREFORE, T. Miller demands judgment as follows:

              a.     That Defendant be ordered to reinstate Plaintiff into a
                     suitable position, together with all benefits incident
                     thereto, including, but not limited to wages, benefits,
                     training and seniority;

              b.     That Defendant be required to compensate Plaintiff for
                     the full value of wages, he would have received had it
                     not been for Defendant’s illegal treatment of Plaintiff,
                     with interest until the date Plaintiff is offered
                     employment into a position substantially equivalent to
                     the ones which Plaintiff was denied;




                                            18
Case 1:20-cv-00308-SPB Document 1 Filed 10/23/20 Page 19 of 19




    c.    That Defendant be required to provide Plaintiff with
          front pay;

    d.    That Defendant be required to compensate Plaintiff for
          lost benefits, including profit sharing and/or pension
          benefits until Plaintiff’s normal retirement date;

    e.    That the Court award Plaintiff compensatory damages
          as a result of Defendant’s violations of the
          Pennsylvania Human Relations Act;

    f.    That Defendant be enjoined from discriminating
          against Plaintiff in any manner that violates the PHRA;

    g.    That Plaintiff be awarded against Defendant the costs
          and expenses of this litigation and a reasonable
          attorney fee; and

    h.    That Plaintiff be granted such further legal and
          equitable relief as the Court may deem just and proper.



                                     Respectfully submitted:

                                     /s/ Colleen Ramage Johnston
                                     Colleen Ramage Johnston
                                     PA I.D. No. 64413

                                     Nikki Velisaris Lykos
                                     PA I.D. No. 204813

                                     Johnston Lykos, LLC
                                     525 William Penn Place
                                     28th Floor
                                     Pittsburgh, PA 15219
                                     (412) 325-7700

                                     Attorneys for Plaintiffs,
                                     Maryanne Chaffee,
                                     Cheryl A. Dougherty,
                                     Donna J. Miller and
                                     Timothy J. Miller




                                19
